Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s arguments, see amendment, filed on June 13, 2022, with respect to the objection to the title of the invention have been fully considered and are accepted.  The objection of the title has been withdrawn in view of the remark and amendment presented by the Applicant(s). Claims 1-20 are now pending in the application. 
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Tolani et al. (U.S. Patent No. 10,795,901, hereon Tolani discloses system and method for providing data services to a user via a best fit data matching application programming interface (API). The method may comprise exposing to the user, via the API, data services that are available electronically to the user. The data services are invoked with a query comprising a set of parameters. An automated query processing service is used to automatically analyze the parameters and match the parameters to a best electronic data source among a plurality of electronic data sources using a metadata store. The step of matching the parameters to the best electronic data source is based on a data quality metric, a date range and user permissions. The retrieved dataset, which is automatically presented to the user electronically via the API, can also be customized to include client-specific data elements (see Tolani, Abstract). Even though Tolani describes (2) FIG. 1 is a matrix that describes varying maturity levels for the primary functions of a bidirectional network interface according to an exemplary embodiment of the invention, it lacks the maturity evaluation logic noted in the instant application. 
As noted in claim 1 of  the instant application, the system or method includes “a maturity evaluation logic [that] is configured to: receive one or more maturity criteria associated with a maturity level of the cloud computing service; receive a service record corresponding to the cloud computing service; determine one or more service parameters of the cloud computing service associated with the one or more maturity criteria; and determine the maturity level of the cloud computing service based on the one or more service parameters and the one or more maturity criteria.”
In reference to claims 10 and 14, the instant claims are directed to a tangible, non-transitory, machine-readable medium, and a method respectively and include similar allowable subject matter. The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857